 In the Matter of THE MUSKIN SHOE COMPANYandUNITED SHOEWORKERS OF AMERICACase No. R-1890.-Decided July 3, 19-0Jurisdiction:shoe manufacturing industry.Investigation and Certification of Representatives:existence of question : em-'Dloyer refuses to accord recognition to union and -requests that certification beobtained ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees excluding supervisory and clerical employees.Lauchheimer and Frank,byMr. Eli Frank, Jr.,of Baltimore, Md.,for the Company.Mr. Frank J. BenderandMr. Anthony Forinachelli,of Baltimore,Md., andMr. Leo Goodman,ofWashington, D. C., for the Union.Miss Margaret M. Farmer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 11, 1940, United Shoe Workers of America, herein calledtheUnion, filed with the Regional Director for the Fifth Region(Baltimore, Maryland) a petition, and on May 6, 1940, an amendedpetition, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Muskin Shoe Company,Baltimore, Maryland, herein called the Company, and requesting aninvestigation and certification of representatives, pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On May 10, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On May 16, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theUnion.Pursuant to' notice a hearing was held on June 14, 1940, inBaltimore, Maryland, before Herbert O. Eby, the Trial Examiner duly25 N L R. B, No. 13.60 THE MUSKIN SHOE COMPANY61designated by the Board.The Company was represented-by counseland the Union by its representative; both participated in the hearingand were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.During the course of the hearing the Trial Examiner made severalrulings on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.Upon the entire record in the proceedings, the Board makes thefollowing:FIN DINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Muskin Shoe Company is a Maryland corporation, engagedin the manufacture and sale of shoes at plants located at Westminster,Maryland, Millersburg, Pennsylvania, and Baltimore, Maryland.Theinstant proceeding is concerned solely with the Baltimore. plant.Approximately 98 per cent of all raw materials purchased for use atthe Baltimore plant, consisting principally of leather, rubber, andtextile products, are obtained from States other than Maryland.Thetotal sales from the Baltimore plant approximate $600,000 a year.Approximately 98 per cent of the products manufactured at the Balti-more plant are shipped to points in States other than Maryland.The Company employs at its Baltimore plant in the regular courseof business approximately 340 persons. Its weekly pay roll at thatplant varies between $5,000 and $6,000.It.THE ORGANIZATION INVOLVEDUnited Shoe Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations. Its membershiprequirements do not appear in the record.III.THE QUESTION CONCERNING REPRESENTATIONOn or about April 5, 1940, the Union requested the Company tobargain collectively with it.The Company informed the Union that-itwould enter` into negotiations with the Union when the Union hadproduced proof that it represented a majority of the employees ofthe Company.At a subsequent conference between the parties andthe Regional Director, held to consider a method of determining thequestion of representation, the Company requested that a hearingbefore the Board and an election be held.IWe find that a question has arisen concerning the representation ofemployees of the Company. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECTOF THE QUESTION CONCERNINGREPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate,, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties stipulated that the appropriate unitconsists of all production and maintenance employees of the Companyat its Baltimore plant, excluding supervisory and clerical employees.We see no reason for departing from the unit agreed upon.We findthat all production and maintenance employees of the Company atitsBaltimore plant, excluding supervisory and clerical employees,constitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the Trial Examiner introduced in evidence a writtenstatement by the Regional Director tending to show that at the timeof the hearing the Union represented a substantial number of theemployees of the Company within the unit herein determined to beappropriate.We find that the question which has arisen concerningrepresentation can best be resolved by an election by secret ballot.At the hearing the parties agreed that employees eligible to vote inan election should be those who were employed as of May 15, 1940.Weshall direct that those eligible to vote in the election shall be theemployees in the appropriate unit who were employed on May 15,1940, including employees who did not 'work on that date becausethey were ill or on vacation, or were then or have since been tempo-rarily laid off, but excluding those who have since quit or beendischarged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affectingcommerce has arisenconcerning the repre-sentationof employees of The Muskin Shoe Company, Baltimore,. THE MUSKIN SHOECOMPANY63Maryland, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All production and maintenance employees of the Company at itsBaltimore, Mar±land, plant, excluding supervisory and clerical em-ployees, constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Muskin Shoe Company, Baltimore, Maryland, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) clays from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the FifthRegion acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regula-tions, among all production and maintenance employees of The MuskinShoe Company, Baltimore, Maryland, who were employed by it onMay 15, 1940, including employees who did not work upon that datebecause they were ill or on vacation, or who were then or have sincebeen temporarily laid off, but excluding supervisory and clericalemployees and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnited Shoe Workers of America, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.